Name: 85/550/EEC: Commission Decision of 9 December 1985 on the approval of a modification to the programme for the improvement of livestock marketing and the processing of livestock products in Wales pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  management;  means of agricultural production;  agri-foodstuffs
 Date Published: 1985-12-19

 Avis juridique important|31985D055085/550/EEC: Commission Decision of 9 December 1985 on the approval of a modification to the programme for the improvement of livestock marketing and the processing of livestock products in Wales pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 341 , 19/12/1985 P. 0026 - 0026*****COMMISSION DECISION of 9 December 1985 on the approval of a modification to the programme for the improvement of livestock marketing and the processing of livestock products in Wales pursuant to Council Regulation (EEC) No 355/77 (85/550/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Council Regulation (EEC) No 1247/85 (2), and in particular Article 5 thereof, Whereas on 28 January 1985 the Government of the United Kingdom forwarded a modification to the programme for the improvement of livestock marketing and the processing of livestock products in Wales approved by the Decision of the Commission of 26 October 1980 (3) and on 22 August 1985 provided additional information; Whereas this modification concerns the improvement of livestock marketing and the processing of livestock products (cattle, sheep, pigs) through the modernization and rationalization of the auction markets and the modernization, rationalization and development of the slaughter, processing and refrigeration facilities with a view to creating more efficient production units of optimum size; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the modification includes sufficient of the details listed in Article 3 of Regulation (EEC) No 355/77, to show that the objectives listed in Article 1 of that Regulation can be achieved in the abovementioned sector; whereas the estimated time for implementation of the modification does not exceed the period laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The modification for the improvement of livestock marketing and the processing of livestock products in Wales which was forwarded by the Government of the United Kingdom on 28 January 1985 pursuant to Regulation (EEC) No 355/77 and for which additional information was provided on 22 August 1985 is hereby approved. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 9 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 130, 16. 5. 1985, p. 1. (3) OJ No L 308, 19. 11. 1980, p. 17.